Citation Nr: 1639881	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which determined there was not new and material evidence received sufficient to reopen the previously denied claim of entitlement to service connection for a shoulder injury. 

In November 2014, the Veteran testified at a Board central office hearing before the undersigned.  A transcript of this hearing is associated with the file.

This case was previously before the Board in January 2015, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The Board notes that the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was previously before it in its prior Remand.  However, during the period on remand, the Veteran's claim for PTSD was granted in an April 2016 rating decision.  Therefore, the Board finds that this claim is no longer before it, as it has been resolved in full, and, therefore, no further discussion shall ensue.

The Board also notes that the issue of entitlement to service connection for a shoulder injury is properly before the Board, despite the lack of any substantive appeal on record.  Generally, an appellant must file a substantive appeal within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  30 C.F.R. §20.302 (b).  However, in Percy, the United States Court of Appeals for Veterans Claims (Court) held that the 60-day period to file a Substantive Appeal is not a jurisdictional bar to the Board's adjudication of a matter, and that VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.  Percy v. Shinseki, 23. Vet. App. 37, 45 (2009).  Specifically, the Court noted that not only had the RO certified the matter to the Board for adjudication as if a timely Substantive Appeal had been filed, but also the Board member who rendered the decision on appeal had taken testimony on that matter during a Travel Board hearing.  Therefore, 'by treating the disability rating matter as if it were part of [the appellant's] timely filed Substantive Appeal for more than five years, VA waived any objections it might have had to the timeliness of the filing.'  The Court stated, 'If VA treats an appeal as if it is timely filed, a veteran is entitled to expect that VA means what it says.'  Id. at 46. 

In the case at hand, the Veteran did not file a substantive appeal on the issue of entitlement to service connection for a shoulder injury.  However, the undersigned accepted testimony on this issue at the November 2014 Board hearing, effectively waiving the requirement that the Veteran file a timely substantive appeal.  This issue is therefore presently before the Board for appellate adjudication.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT


The probative medical evidence of record does not show that the Veteran has a left shoulder disability that was caused or aggravated by military service, nor is such presumed to be.


CONCLUSION OF LAW

Service connection for residuals of a left shoulder injury is not warranted.  38 

U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated May 2011, that contained all of the required notice.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  Additionally, VA provided the Veteran with medical examinations that were adequate because the examiner reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488  (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted sufficient evidence in support of his claims, and the Veteran volunteered his subjective symptoms, history of trauma, and theories of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b)(2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (a).

In relevant part, 38 U.S.C. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337   (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he should be granted service connection for his left shoulder condition.  He has asserted that his shoulder condition was caused by an injury he sustained while on active duty and not from a fall he sustained in 2010.  In particular, the Veteran claims that he was injured playing mandatory "speed ball" or "animal ball" during training in 1983.  The Veteran claims that he tore his left rotator cuff and performed conservative self-treatment while on two week active training.  Once he returned home, he saw a corpsman, who speculated that the Veteran may have torn his rotator cuff, but no diagnosis was confirmed with objective testing or logged in any official medical records.  The Veteran claims that he experienced sporadic flares of soreness over the years from the time of initial injury to present.  However, he never sought additional treatment.

A review of the Veteran's service records shows that the records reported a left shoulder and scar post a motor vehicle accident privately, documented in 1993.  Records indicated that this was due to a broken glass laceration to the shoulder which healed with no joint or rotator cuff injury.  Records also reported that the Veteran worked as a welder, backhoe sewage operator, truck driver, plant operator, mechanic, militarily and privately.  There were no reports of injuries during these details.  There were no reports of any sports injuries in the early 1980s, to include any findings of a shoulder injury or rotator cuff tear.

Private post-service treatment records from Dr. Groff show that the Veteran sustained an injury to his left shoulder during a 2010 fall on ice.  Records reveal that he dislocated his left shoulder joint and tore his rotator cuff and he was seen in the emergency room.  His shoulder was relocated in the emergency room and he had to endure follow on conservative rehabilitative treatment.  The Veteran was recommended surgery by Dr. Groff and pain injections.  The Veteran continued to receive these injections at the VA Medical Center.  Dr. Groff cited a 20 year speculative history of rotator cuff tear, citing chronicity existed, but this appears to be solely based on the Veteran's subjective history of a sports injury in 1983.

The Veteran was provided with a VA examination in January 2016.  At the examination, upon a subjective interview, review of the claims file, and objective testing, the examiner diagnosed the Veteran with a left shoulder strain, left rotator cuff tear, and arthritis.  It was noted that the Veteran's arthritis had just been diagnosed on the current examination and not previously, to include during military service or within one year afterwards.  The examiner opined that the left shoulder condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in service injury, event or illness.  In support, the examiner explained, after reviewing your service treatment records, that the records reported a left shoulder and scar post a motor vehicle accident privately, documented in 1993; of which, the Veteran stated was due to a broken glass laceration to the shoulder and healed with no joint or rotator cuff injury.  The examiner noted service treatment records also reported that the Veteran worked as a welder, backhoe sewage operator, truck driver, plant operator, mechanic, militarily and privately.  The Veteran reported no injuries during these details.  The examiner noted there were no injuries and described the jobs as physical with strenuous need and use of both arms and shoulders; which led the examiner to believe that the alleged 1983 strain like injury after playing some kind of speed ball sport and non-documented was healed and resolved, with no evidence of rotator cuff disruption or injury.  Rather, the examiner found that the most likely cause of the Veteran's current left shoulder disability was as a result of his 2010 fall on the ice.

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disability, so the appeal must be denied.  The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran's has been diagnosed with a left shoulder strain, rotator cuff tear, and arthritis during the period of appeal, as shown in the VA outpatient treatment records and confirmed by the VA examination.  Also, despite the lack of corroborating medical evidence, the Board finds the Veteran to be competent and credible to describe an injury playing sports during active training in the early 1980s, thereby indicating a potential in-service injury to the left shoulder.  As such, the inquiry turns upon a finding of nexus between the two.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

In this regard, the Board finds that the preponderance of the medical evidence of record does not show a nexus between the Veteran's left shoulder disability and military service.  The Veteran's STRs are silent for any discussion of left shoulder complaints during service, to include his exit examination, and there are no records of any treatment for such symptoms within one year of leaving military service. This is despite the fact that he did seek out treatment for a number of other musculoskeletal disabilities during military service, to include the knees, arms, ankles, and feet.  As such, it is reasonable to assume that, had the Veteran been experiencing  symptoms in the left shoulder, he would have complained of those as well.

Although it is noted that the Veteran's private treatment records from Dr. Groff provided a positive nexus opinion relating the Veteran's current condition to a history of rotator cuff tears in the left shoulder, a sufficient rationale was not provided.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, in this regard, it appears that the examiner is merely reiterating the Veteran's subjective contentions of a prior rotator cuff injury in the early 1980s without any definitive medical evidence to corroborate such diagnosis.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  As such, this opinion is afforded low probative value due to its uncorroborated premise.

On the other hand, the opinion of the 2016 VA examiner is afforded high probative value, as he provided a thorough analysis discussing the Veteran's conditions and theories of service connection as well as basing such support on established medical literature and knowledge.  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618   (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The above being taken into account, the Board finds that more probative value is afforded to the VA examiner's opinion than the outpatient opinion from Dr. Groff.  It is noted that the rationales offered for the outpatient and VA opinions differ greatly.  Specifically, the VA medical opinion offered a thorough rationale for the opinion rendered, including an extensive analysis of the Veteran's service details, duties, as well as a consideration of the Veteran's various injuries in 1983, 1993, and 2010, even granting consideration to uncorroborated injuries.  Though such consideration was granted, the VA examiner still found that the type of injuries described in 1983 and documented in 1993 could not have resulted in the Veteran's current rotator cuff tear, as, if such were the case, it would have required more involved treatment and limitation of ability that was just not shown in the Veteran's service records.  Rather the most likely cause was found to be the 2010 ice fall injury in which a rotator cuff tear was immediately diagnosed and found to be etiologically related to such fall.  In contrast, the outpatient opinion merely provided limited and speculative statement based upon an uncorroborated history, with no further explanation or analysis was provided.

As such, the most probative opinion regarding the Veteran's etiology of his left shoulder disability provides a negative nexus.

Last, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Although the Veteran is competent to describe his left shoulder symptoms during service and after service, the question of etiology of such left shoulder disability or even the diagnosis of a rotator cuff tear in the early 1980s is an issue that requires an inference or a conclusion based on evidence.  However, such an inference or conclusion is not one the Veteran is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on the etiology of a rotator cuff tear.

As such, for all of the reasons stated above, the Board finds that evidence preponderates against a finding of service connection for the Veteran's left shoulder disability.

Finally, in regard to continuity of symptoms, the Board finds that the Veteran's claimed left shoulder disability is properly afforded such consideration, as other arthritis is one of the enumerated conditions in 38 C.F.R. § 3.309 (a). Walker, 708 F.3d 1331.  However, due to the finding that there was no credible or probative evidence of such left shoulder arthritis in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

Accordingly, service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


